Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of invention Group I, claims 1 – 7, in the reply filed on March 29, 2021 is acknowledged. Claims 8 – 11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject claim requires that the processing occurs in hot conditions. It is unclear what is to be interpreted as “hot conditions”. For examination purposes, the examiner considers hot conditions to include but not be limited to temperatures above 37 degrees C (body temperature). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 1 and 4 – 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liran US 2013/0230714 A1 (Liran).

Considering claims 1 and 4, Liran teaches a novel vacuum forming method wherein unique leather-plastic sandwich materials may be formed into arbitrary shapes using a molding technique having similarities to the vacuum thermoforming and leather molding processes. The leather itself may be softened before applying a vacuum forming step by means of soaking in warm water. The vacuum step removes the water thus hardening the material [Abstract]. 

Considering claim 5, Liran teaches at [0050] that the next step in the process wherein the top supporting frame 101 is placed over the leather 102, sealing it against the vacuum plate 104 and allowing a vacuum to be formed. As mentioned above the frame 101 may usefully be held against the vacuum plate 104 by means of clamps, springs, bolts or other reversible attachment means.  

Considering claims 6 and 7, the leather-plastic article taught by Liran is considered to be a panel. Further, Liran teaches at [Claim 7] that in the sandwich article of the disclosure the plastic form comprises two plastic outer layers and a foam inner layer; and at [0020] that it is within provision of the disclosure wherein said plastic form is produced by filling an interstitial space between two said plastic outer layers with expanding urethane foam.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Liran US 2013/0230714 A1 (Liran).

Considering claims 2 and 3, Liran is relied upon as set forth above in the 102 rejection of claim 1. Further, although Liran teaches at [0031] that thermoforming involves heating a plastic sheet to a pliable forming temperature (or its Vicat softening point), forming it to a desired shape by means of conforming it to a mold using pressure and/or vacuum, and trimming it to create a usable product. The sheet or film is generally heated to a sufficient temperature that may be stretched into or onto the mold whose form it adopts to plastic deformation, and subsequently cooled to a finished shape. Liran does not specifically recognize the claimed temperature range. However, it would have been obvious to one of skill in the art before the effective filing date of this application to select a forming temperature for Liran’s method, which is the Vicat softening point of the thermoplastic material being used. Liran teaches at [0042] that this material may be chosen from thermoplastics including TPO thermo plastic olefin, and TPU thermo plastic urethanes; which are known to have Vicat softening points in ranges that overlap completely with the claimed range.     
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786






/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786